




AMENDMENT ONE TO THE
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
BIOMED REALTY, L.P.


THIS AMENDMENT ONE (this “Amendment”) TO THE FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP (the “Current Partnership Agreement”) of BioMed
Realty, L.P., a Maryland limited partnership (the “Partnership”), is executed
and effective as of the 6th day of February, 2014, by and among BioMed Realty
Trust, Inc., a Maryland corporation (the “Company”), as the General Partner, and
the Limited Partners of the Partnership.
EXPLANATORY STATEMENT
WHEREAS, pursuant to Section 7.3.C of the Current Partnership Agreement, the
General Partner has the exclusive power to amend the Agreement, among other
purposes, to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in the Agreement not inconsistent
with law or with other provisions, or make other changes with respect to matters
arising under the Agreement that will not be inconsistent with law or with the
provisions of the Agreement;


WHEREAS, the General Partner believes it is desirable and in the best interest
of the Partnership to amend the Current Partnership Agreement as set forth
herein; and


WHEREAS, terms used but not defined herein shall have the meanings assigned to
them in the Current Partnership Agreement.


NOW, THEREFORE, BE IT RESOLVED, that the following definitions shall be added to
Article I of the Current Partnership Agreement:
“Optionee” means a Person to whom a stock option is granted under any Stock
Plan.


“Partnership Employee” means an employee or other service provider of the
Partnership or of a Subsidiary of the Partnership, if any, acting in such
capacity.
“Vesting Date” has the meaning set forth in Section 4.4(B)(3)(b) hereof.
FURTHER RESOLVED, that Section 4.3(C) of the Current Partnership Agreement is
hereby deleted in its entirety and replaced with the following:


“C. Issuance of REIT Shares or Other Securities by the General Partner. The
General Partner shall not issue any additional REIT Shares, other shares of
capital stock of the General Partner or New Securities (other than REIT Shares
issued in accordance with or pursuant to Section 4.4 or Section 8.6 or such
shares, stock or securities pursuant to a dividend or distribution (including
any stock split) to all of its stockholders or all of its stockholders who hold
a particular class of stock of the General Partner) unless (i) the General
Partner shall cause the Partnership to issue to the General Partner, Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests thereof are substantially similar to those of the
REIT Shares, other shares of capital stock of the General Partner or New
Securities issued by the General Partner and (ii) the General Partner shall make
a Capital Contribution of the net




--------------------------------------------------------------------------------




proceeds from the issuance of such additional REIT Shares, other shares of
capital stock or New Securities, as the case may be, and from the exercise of
the rights contained in such additional New Securities, as the case may be.
Without limiting the foregoing, the General Partner is expressly authorized to
issue REIT Shares, other shares of capital stock of the General Partner or New
Securities for no tangible value or for less than Fair Market Value, and the
General Partner is expressly authorized to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, so long as (x) the General
Partner concludes in good faith that such issuance of Partnership Interests is
in the interests of the Partnership; and (y) the General Partner contributes all
proceeds, if any, from such issuance and exercise to the Partnership.”


FURTHER RESOLVED, that Section 4.4 of the Current Partnership Agreement is
hereby deleted in its entirety and replaced with the following:


“Section 4.4 Other Contribution Provisions and Stock Plans


A.Other Contribution Provisions. In the event that any Partner is admitted to
the Partnership and is given (or is treated as having received) a Capital
Account at the time of admission in exchange for services rendered to the
Partnership, such transaction shall be treated by the Partnership and the
affected Partner as if the Partnership had compensated such Partner in cash, and
the Partner had contributed such cash to the capital of the Partnership. In
addition, with the consent of the General Partner, in its sole discretion, one
or more Limited Partners may enter into agreements with the Partnership, in the
form of a guarantee or contribution agreement, which have the effect of
providing a guarantee of certain obligations of the Partnership.
B.    Stock Plans.
(1) Options Granted to Persons other than Partnership Employees. If at any time
or from time to time, in connection with any Stock Plan, a stock option granted
for REIT Shares to a Person other than a Partnership Employee is duly exercised:
(a) The General Partner, shall, as soon as practicable after such exercise, make
a Capital Contribution to the Partnership in an amount equal to the exercise
price paid to the General Partner by such exercising party in connection with
the exercise of such stock option.
(b) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4(B)(1)(a) hereof, the General Partner shall be deemed to
have contributed to the Partnership as a Capital Contribution, in lieu of the
Capital Contribution actually made and in consideration of an additional Limited
Partner Interest (expressed in and as additional Partnership Units), an amount
equal to the Fair Market Value of a REIT Share as of the date of exercise
multiplied by the number of REIT Shares then being issued in connection with the
exercise of such stock option.
(c) An equitable Percentage Interest adjustment shall be made in which the
General Partner shall be treated as having made a cash contribution equal to the
amount described in Section 4.4.B(1)(b) hereof.
(2) Options Granted to Partnership Employees. If at any time or from time to
time, in connection with any Stock Plan, a stock option granted for REIT Shares
to a Partnership Employee is duly exercised:




--------------------------------------------------------------------------------




(a) The General Partner shall sell to the Optionee, and the Optionee shall
purchase from the General Partner, for a cash price per share equal to the Fair
Market Value of a REIT Share at the time of the exercise, the number of REIT
Shares equal to (i) the exercise price payable by the Optionee in connection
with the exercise of such stock option divided by (ii) the Fair Market Value of
a REIT Share at the time of such exercise.
(b) The General Partner shall sell to the Partnership (or if the Optionee is an
employee or other service provider of a Subsidiary of the Partnership, the
General Partner shall sell to such Subsidiary of the Partnership), and the
Partnership (or such Subsidiary, as applicable) shall purchase from the General
Partner, a number of REIT Shares equal to (i) the number of REIT Shares as to
which such stock option is being exercised less (ii) the number of REIT Shares
sold pursuant to Section 4.4.B(2)(a) hereof. The purchase price per REIT Share
for such sale of REIT Shares to the Partnership (or such subsidiary) shall be
the Fair Market Value of a REIT Share as of the date of exercise of such stock
option.
(c) The Partnership shall transfer to the Optionee (or if the Optionee is an
employee or other service provider of a Subsidiary of the Partnership, such
Subsidiary shall transfer to the Optionee) at no additional cost, as additional
compensation, the number of REIT Shares described in Section 4.4.B(2)(b) hereof.
(d) The General Partner shall, as soon as practicable after such exercise, make
a Capital Contribution to the Partnership of an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other withholdings) by the General Partner in connection with the
exercise of such stock option. An equitable Percentage Interest adjustment shall
be made as a result of such contribution (expressed in and as additional
Partnership Units).
(3) Restricted Stock Granted to Persons other than Partnership Employees. If at
any time or from time to time, in connection with any Stock Plan (other than in
connection with one or more stock options), any REIT Shares are issued to a
Person other than a Partnership Employee in consideration for services performed
for the General Partner:
(a) The General Partner shall issue such number of REIT Shares as are to be
issued to such Person in accordance with the Stock Plan; and
(b) On the date (such date, the “Vesting Date”) that the Fair Market Value of
such shares is includible in taxable income of such Person, the following events
will be deemed to have occurred: (i) the General Partner shall be deemed to have
contributed the Fair Market Value of such REIT Shares to the Partnership as a
Capital Contribution, and (ii) the Partnership shall issue to the General
Partner on the Vesting Date a number of Partnership Units equal to the number of
newly issued REIT Shares.
(4) Restricted Stock Granted to Partnership Employees. If at any time or from
time to time, in connection with any Stock Plan (other than in connection with
one or more stock options), any REIT Shares are issued to a Partnership Employee
in consideration for services performed for the Partnership or the Partnership
Subsidiaries:
(a) The General Partner shall issue such number of REIT Shares as are to be
issued to the Partnership Employee in accordance with the Stock Plan;




--------------------------------------------------------------------------------




(b) On the Vesting Date, the following events will be deemed to have occurred:
(i) the General Partner shall be deemed to have sold such shares to the
Partnership (or if the Partnership Employee is an employee or other service
provider of a Subsidiary of the Partnership, to such Subsidiary) for a purchase
price equal to the Fair Market Value of such shares, (ii) the Partnership (or
such Subsidiary) shall be deemed to have delivered the shares to the Partnership
Employee, (iii) the General Partner shall be deemed to have contributed the
purchase price to the Partnership as a Capital Contribution, and (iv) in the
case where the Partnership Employee is an employee of a Subsidiary of the
Partnership, the Partnership shall be deemed to have contributed such amount to
the capital of such Subsidiary; and
(c) The Partnership shall issue to the General Partner on the Vesting Date a
number of Partnership Units equal to the number of newly issued REIT Shares in
consideration for the Capital Contribution described in Section
4.4(B)(4)(b)(iii) above.
(5) Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the General Partner from adopting, modifying
or terminating stock incentive plans for the benefit of employees, directors or
other business associates of the General Partner, the Partnership or any of
their Affiliates. The Partners acknowledge and agree that, in the event that any
such plan is adopted, modified or terminated by the General Partner, amendments
to this Section 4.4 may become necessary or advisable and that any approval or
Consent to any such amendments requested by the General Partner shall be deemed
granted by the Limited Partners.
(6) Issuance of Partnership Units. The Partnership is expressly authorized to
issue Partnership Units in accordance with any Stock Plan pursuant to this
Section 4.4 without any further act, approval or vote of any Partner or any
other Persons.”


- Signature page follows -


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
day and year first written above.


                
 
GENERAL PARTNER
 
 
 
BioMed Realty Trust, Inc.,
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/S/
 Jonathan P. Klassen
 
 
Name:
Jonathan P. Klassen
 
 
Title:
Senior Vice President



    
                    


                        
                        






